Citation Nr: 1723351	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  06-39 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for hypertension, secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McGoings, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1967 to July 1971.  For his active duty in Vietnam, the Veteran was awarded the Vietnam Service Medal and the Combat Action Ribbon.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.  The claim relevant to this appeal is now in the jurisdiction of the Los Angeles, California RO.  The Veteran provided sworn testimony to a Decision Review Officer (DRO) in March 2014.  The DRO Informal Conference Report has been associated with the file.

In March 2014, the Veteran withdrew three other claims he had appealed (higher rating for PTSD, service connection for kidney cancer, and service connection for a skin condition/genital warts).  Therefore, none of these issues are before the Board.  Also, although the Veteran had requested a hearing before the Board, he withdrew that request in February and November 2015.

The issue of entitlement to service connection for hypertension, secondary to service-connected PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran contends that his diagnosed hypertension is secondary to his service-connected PTSD.  In the Supplemental Statement of the Case, dated March 2014, the RO indicated that the issue of service connection for hypertension, as secondary to the Veteran's PTSD, would not be addressed at that time due to a pending VA examination and/or opinion.  To date, the examination has not taken place.


Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding, pertinent treatment records from the VA Greater Los Angeles Healthcare System from May 2017 to present.

2. The entire claims file should be reviewed by a VA examiner for a clarifying opinion as to the etiology of the Veteran's hypertension.  A new examination is not required, unless deemed necessary.

After reviewing the record and performing any examination and/or testing of the Veteran deemed necessary, the examiner should address the following:

a. Is it at least as likely as not (50 percent probability or more) that the Veteran's hypertension is causally or etiologically related to his military service.

b. Is it at least as likely as not (50 percent probability or more) that the Veteran's hypertension was caused or aggravated by the Veteran's service-connected PTSD.

Please address causation and aggravation separately.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. After completion of the above, the issue of service connection for hypertension should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




